                             Case 1:21-cr-00427-CJN Document 19 Filed 09/01/21 Page 1 of 2




                                              UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF KENTUCKY
                                              FOR THE DISTRICT OF COLUMBIA

                                                         (Filed Electronically)


                       CRIMINAL ACTION NO. 1:21-CR-427 (CJN)
                       UNITED STATES OF AMERICA,                                                    PLAINTIFF,


                       vs.


                       KURT PETERSON,                                                             DEFENDANT.


                               DEFENDANT’S UNOPPOSED MOTION TO CONTINUE STATUS
                                                 CONFERENCE

                       TO THE HONORABLE CARL J. NICHOLS:


                              Defendant, Kurt Peterson, files this unopposed motion to continue the status

                       conference in this case which is scheduled on September 8, 2021 at 10:00 A.M., and shows

                       the following in support of this request:

                       1). Mr. Peterson is charged with crimes associated with entry to the Capitol on or about

                       January 6, 2021.

                       2). Mr. Peterson is in compliance with the conditions of his pretrial release.

                       3). A status conference is scheduled for September 8, 2021 at 10:00 A.M.

                       4). The prosecution continues to provide discovery and the defense has meetings set with

                       Mr. Peterson to review the continuing discovery submissions.

                       5). The parties believe the requested continuance will allow for further production and
   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808
                            Case 1:21-cr-00427-CJN Document 19 Filed 09/01/21 Page 2 of 2




                       review of discovery which might facilitate resolution of this case without a trial. The parties

                       further believe exclusion of this time would be appropriate under the Speedy Trial Act

                       pursuant to 18 U.S.C. § 3161(h)(7) as the exclusion would serve the ends of justice and

                       outweigh the interest of the public and of Mr. Peterson in a Speedy Trial.

                       6). Mr. Peterson requests this Honorable Court to continue the status conference currently

                       set for September 8, 2021.



                                                                          Respectfully submitted,

                                                                         /s Laura R. Wyrosdick
                                                                         Assistant Federal Defender
                                                                         200 Theatre Building
                                                                         629 Fourth Avenue
                                                                         Louisville, Kentucky 40202
                                                                         (502) 584-0525

                                                                          Counsel for Defendant.



                                                    CERTIFICATE OF SERVICE

                               I hereby certify that on September 1, 2021, I electronically filed the foregoing with
                       the clerk of the court by using the CM/ECF system, which will send a notice of electronic
                       filing to Ms. Prout, Assistant United States Attorney.

                                                 CERTIFICATE OF CONFERENCE

                              The AUSA is unopposed to this motion.

                                                                          /s Laura R. Wyrosdick




   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                   2
